....
r



       AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                     FIi
                                            UNITED STATES DISTRICT Co
                                                  SOUTHERN DISTRICT OF CALIFORN
                    UNITED STATES OF AMERICA

                                       v.
                ESTEBAN HERNANDEZ-SANCHEZ (1)
                                                                                Case Number:        3:18-CR-04241-AJB

                                                                             MELISSA BOBROW
                                                                             Defendant's Attorney
       REGISTRATION NO.                72094-298
       •·
       THE DEFENDANT:
       ~ admitted guilt to violation of allegation(s) No.          ONE (1)
                                                                  ----------------------------
       D was found guilty in violation of allegation(s) No.       _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

       Accordinr.tlY, the court has adjudicated that the defendant is guilty of the following allegation(s):

       Allegation Number                 Nature of Violation

                      1                  nv l, Committed a federal, state or local offense




            Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
       The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
               IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
       change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
       judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
       material change in the defendant's economic circumstances.
.;-




      AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

      DEFENDANT:                ESTEBAN HERNANDEZ-SANCHEZ (1)                                            Judgment - Page 2 of2
      CASE NUMBER:              3: 18-CR-04241-AJB

                                                       IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
       TIME SERVED




       •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       •     The court makes the following recommendations to the Bureau of Prisons:




       •     The defendant is remanded to the custody of the United States Marshal.

       •     The defendant shall surrender to the United States Marshal for this district:
                                                                on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             •   at
                      ---------                A.M.
             •    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       •     Prisons:
             •    on or before
             •    as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                             RETURN

       I have executed this judgment as follows:
                                      _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __
             Defendant delivered on


       at
            ------------ , with a certified copy of this judgment.
                                                                       UNITED STATES MARSHAL



                                           By                     DEPUTY UNITED STATES MARSHAL




                                                                                                         3: 18-CR-04241-AJB
